Title: To James Madison from Herbert Marshall, [ca. 15 September 1824]
From: Marshall, Herbert
To: Madison, James


        
          Dear Sir.
          [ca. 15 September 1824]
        
        I am unwilling to trouble you—though, from the interest you have expressed in my health, & in the prosperity of my family, I am convinced you will pardon the liberty I now take, & cheerfully grant the favour I request of you.
        Mrs. Marshall’s health is delicate, though tolerable. Our children’s is perfectly good. Mine is little better than when I saw you last—though considerably better than it was six or eight weeks ago. The favour I have to request, is, a general letter of introduction & recommendation, that will serve me in a foreign country in which I am wholly unacquainted, & to which I shall probably take no letters of particular introduction. My present expectation is to sail in a few weeks for Buenos Ayres—& it is with particular reference to that place that I make the request. Should you think it expedient for me to procure a passport from the present President, or any other quarter, be so good as to state to me the same, & also what it will be necessary for me to lay before the person to whom I apply in order to procure the passport.
        Remember Mrs. Marshall & myself very affectionately to Mrs. Madison, Mr. & Mrs. Howard & other friends as you meet with them.
        By affording me an immediate answer, you will confer a favour on one, who wishes you & your family every blessing; & especially, that of the support, comfort & hope of pure religion in the present, & its rich, enduring & all-satisfying reward, in the next world—your obedient servant,
        
          Herbert Marshall.
        
        
          P.S. The probability is that I shall sail in 15. or 20 days.
        
      